NO. 12-04-00250-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS
FREDDIE WILLIAMS,                                     §                 APPEAL FROM THE 241ST
APPELLANT
 
V.                                                                         §                 JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §                 SMITH COUNTY, TEXAS
                                                                                                                                                            
MEMORANDUM OPINION
PER CURIAM
            Appellant Freddie Williams pleaded guilty to second-degree felony possession of a controlled
substance and was sentenced to fifteen years of imprisonment.  Appellant’s counsel has filed an
Anders


 brief, stating that the record does not present any meritorious points for appeal.  Appellant
has not filed a pro se brief.  We affirm. 
 
Background
            Appellant was charged by indictment with second-degree felony possession of a controlled
substance on April 1, 2004.  On June 28, the State filed a notice of intent to enhance punishment
because Appellant had a previous felony conviction.  On June 29, Appellant agreed to plead guilty
to the offense after the State agreed to withdraw the motion to enhance.  On July 9, at the conclusion
of Appellant’s punishment hearing, the trial court sentenced Appellant to fifteen years of
imprisonment.  Appellant timely filed his notice of appeal on July 12.
Analysis Pursuant to Anders v. California  
            Appellant’s counsel has filed a brief in compliance with Anders and Gainous v. State, 436
S.W.2d 137, 138 (Tex. Crim. App. 1969), stating that he has diligently reviewed the appellate record
and is of the opinion that the record reflects no reversible error and that there is no error upon which
an appeal can be predicated.  He further relates that he is well acquainted with the facts in this case. 
In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.
1978), Appellant’s brief presents a chronological summation of the procedural history of the case and
further states that Appellant’s counsel is unable to raise any arguable issues for appeal.   
            After conducting an independent examination of the record, we conclude that there are no
arguable grounds for appeal.  As required by Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.
1991), Appellant’s counsel has moved for leave to withdraw.  We carried the motion for consideration
with the merits of the appeal.  Having done so and finding no reversible error, Appellant’s counsel’s
motion for leave to withdraw is granted and the trial court’s judgment is affirmed.
 
 
 
Opinion delivered July 20, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)